DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ALEXANDER FOSTER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-1682

                              [June 17, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Lisa M. Porter, Judge;
L.T. Case No. 96-24134CF10A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Don M. Rogers,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   We reverse the trial court’s order denying appellant’s motion for
postconviction relief and remand this matter for further proceedings
consistent with Falcon v. State, 40 Fla. L. Weekly S151 (Fla. Mar. 19,
2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.